887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard Wayne CRAWFORD, Defendant-Appellant.
No. 88-7809.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Oct. 5, 1989.

Howard Wayne Crawford, appellant pro se.
Max Oliver Cogburn, Jr.  (Office of the United States Attorney), for appellee.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Howard Wayne Crawford, a federal inmate, appeals from the district court's order denying his motion for credit against his sentence of time spent on bail both before trial and after sentencing.  Although we affirm the dismissal of Crawford's motion, we do so on the ground that the district court lacked jurisdiction to consider the motion.


2
Crawford is challenging the execution, not the legality, of his sentence.  A petition for habeas corpus pursuant to 28 U.S.C. Sec. 2241 is the proper vehicle for a challenge to the execution of a sentence.    United States v. Snow, 748 F.2d 928, 933 (4th Cir.1984).  The writ of habeas corpus may be issued only by a court having jurisdiction over the current custodian of the petitioner.    Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 494-95 (1973);  Billiteri v. United States Board of Parole, 541 F.2d 938, 948 (2d Cir.1976).  Because Crawford is not now being held in North Carolina, the district court lacked jurisdiction over his motion.


3
Accordingly, we affirm the dismissal of the motion on the ground of lack of jurisdiction.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED AS MODIFIED.